

115 HRES 26 IH: Expressing the sense of the House of Representatives that the provisions of the Patient Protection and Affordable Care Act that restored the original black lung benefits eligibility requirements should not be reduced but should be preserved and protected.
U.S. House of Representatives
2017-01-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 26IN THE HOUSE OF REPRESENTATIVESJanuary 5, 2017Mr. Jenkins of West Virginia (for himself, Mr. Rogers of Kentucky, Mr. McKinley, Mr. Griffith, and Mr. Mooney of West Virginia) submitted the following resolution; which was referred to the Committee on Education and the WorkforceRESOLUTIONExpressing the sense of the House of Representatives that the provisions of the Patient Protection
			 and Affordable Care Act that restored the original black lung benefits
			 eligibility requirements should not be reduced but should be preserved and
			 protected.
	
 Whereas men and women who spend their lives mining coal deserve the black lung benefits afforded them through the Black Lung Benefits Act;
 Whereas these critical benefits are important for thousands of men and women across the United States;
 Whereas, since 1969, black lung benefits have been guaranteed by the Federal Government and have provided assistance for miners and their widows;
 Whereas, in 1981, the Black Lung Benefits Act was amended tightening eligibility requirements and eliminating two provisions regarding the entitlement benefits of coal minors and survivors alike;
 Whereas the Black Lung Benefits Act was amended by the Patient Protection and Affordable Care Act to restore provisions similar to those in the original Black Lung Benefits Act, providing equity for certain eligible survivors;
 Whereas these restored black lung benefits are critical for the widows and widowers of miners; Whereas the leadership of the House of Representatives and the Senate have indicated that Congress will act to repeal the Patient Protection and Affordable Care Act in the 115th Congress; and
 Whereas President-elect Donald Trump has indicated that he would sign a repeal of the Patient Protection and Affordable Care Act: Now, therefore, be it
	
 That it is the sense of the House of Representatives that in the event that Congress drafts provisions to amend or repeal the Patient Protection and Affordable Care Act, the provisions of such Act that restored the original black lung benefits eligibility requirements should not be reduced but should be preserved and protected.
		